Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT is effective as of the 1st day of May, 2013, by and between Cash
America International, Inc., a Texas corporation (“CAI”); Cash America
Management L.P., a wholly-owned subsidiary of CAI (“CAM”); and Daniel R. Feehan,
an individual whose principal residence is in Fort Worth, Texas (“Executive”).

STATEMENT OF BACKGROUND

 

A. CAM is a management company affiliated with CAI that, among other things,
performs management and administrative services for CAI and its affiliates.

 

B. From February of 2000 through the present, CAM has employed Executive for the
purpose of serving in the capacity as its chief executive and, in that capacity,
Executive has also performed the responsibilities of the President and Chief
Executive Officer of CAI, all pursuant to the terms of several written
employment agreements, the most recent being the Amended and Restated Executive
Employment Agreement dated as of May 1, 2008, as amended from time to time
thereafter (the “2008 Agreement”).

 

B. Executive has excelled in Executive’s position and its attendant
responsibilities, and CAM and CAI (collectively, “Cash America”) believe that
(i) retaining Executive as the chief executive of CAM to, among other things,
serve in the capacity as the President and Chief Executive Officer of CAI, and
(ii) the benefits of Executive’s business experience, senior executive skills
and leadership, are of material importance to Cash America and the CAI
shareholders.

 

C. CAM wishes to retain Executive through the term of this Agreement.

 

D. To that end, the parties agree that the 2008 Agreement expires by its terms
on April 30, 2013, and that the terms and conditions of this Agreement shall
govern Executive’s employment by CAM for the purposes described herein beginning
on May 1, 2013 (the “Effective Date”), and that on and after the Effective Date
this Agreement supersedes the 2008 Agreement and all prior agreements among the
parties with respect to the employment, compensation and benefits of Executive.

STATEMENT OF AGREEMENT

In consideration of the mutual promises contained in this Agreement and other
good and valuable consideration, the sufficiency of which hereby is
acknowledged, Cash America and Executive agree as follows:

1. Employment Status. CAM agrees to employ Executive and Executive agrees to
serve as the chief executive of CAM, with the duties and responsibilities, and
pursuant to the terms, set forth in this Agreement.



--------------------------------------------------------------------------------

2. Term. Unless terminated sooner pursuant to the terms of this section or
Section 5, the initial term of Executive’s employment under this Agreement will
be for a two year term commencing as of the Effective Date and terminating on
April 30, 2015 (the “Initial Term”). The Management Development and Compensation
Committee (the “Compensation Committee”) of CAI’s Board of Directors (the
“Board”) may extend the term of this Agreement for additional successive one
year renewal terms commencing on the 2nd anniversary of the Effective Date and
on each subsequent anniversary of the Effective Date by notifying Executive in
writing, at least 60 days before the expiration of the then current term, of its
intention to extend this Agreement. The Initial Term described in this section
and any such extensions of the Initial Term will be referred to in this
Employment Agreement as the “Term”, and any 1-year period beginning on the
Effective Date or any anniversary thereof will be referred to as a “Contract
Year.”

3. Duties and Authority of Executive.

(a) Responsibilities. During the Term, Executive will be employed by CAM as its
chief executive and will additionally serve in the capacity of President and
Chief Executive Officer of CAI. Executive’s duties and responsibilities will
primarily consist of the performance of executive management and administrative
services for CAM, which, among other things, provides management and
administrative services to CAI and its affiliated companies. Executive’s duties
and responsibilities will also include those described for the President and
Chief Executive Officer in the CAI By-Laws or other formal documents of CAI, as
such documents may be amended from time to time. Executive’s duties and
responsibilities will also include such other or additional duties as may from
time to time be assigned to Executive by the Board or any duly authorized
committee thereof, provided such other or additional duties are consistent with
the position of CAM’s chief executive and with the duties of the President and
Chief Executive Officer of CAI. Executive will obey the lawful directions of the
Board and any duly authorized committee thereof, and will use Executive’s best
efforts to promote the interests of Cash America and to maintain and to promote
the reputation thereof.

(b) Standards. While employed hereunder, Executive will devote Executive’s full
time, efforts, skills and attention to the affairs of Cash America and its
affiliated companies in order that Executive will faithfully perform Executive’s
duties and obligations hereunder. Executive will fulfill Executive’s duties and
responsibilities as described in this section in a reasonable and appropriate
manner in light of the policies and practices of Cash America and its affiliated
companies and applicable laws and regulations. Executive will use Executive’s
best efforts to preserve the business of Cash America and its affiliated
companies, to keep available to Cash America and its affiliated companies the
services of present, desired employees, and to preserve the business relations
of Cash America and its affiliated companies with suppliers, distributors,
customers and others. Executive will observe and fulfill proper standards of
fiduciary responsibility attendant upon Executive’s service and office.

(c) Avoidance of Conflicts. During the Term, Executive will not engage in any
outside business or other activity detrimental to, or competitive with, the
interests of Cash America or any of its affiliated companies, but otherwise may
(i) engage in other businesses or activities, (ii) make personal, passive
investments of Executive’s own funds, (iii) participate in customary civic and
charitable activities, and (iv) serve on the boards of directors of other public
or private companies. Notwithstanding the foregoing, Executive may not have any
financial interest in any competitor of Cash America or its affiliated
companies; provided, Executive may

 

2



--------------------------------------------------------------------------------

have such investments in Executive’s personal investment portfolio as long as
Executive is the registered owner of less than 2 percent of the outstanding
stock or securities of any such competitor of Cash America or its affiliated
companies, and such stock or securities are registered and publicly traded on a
national stock exchange of any country.

(d) Location. The parties agree that during the Term, Executive will be based in
Fort Worth, Texas, and may only be reassigned to another location that is
mutually acceptable to Cash America and Executive.

4. Compensation and Benefits. Subject to the terms of this Agreement, Cash
America will pay Executive, and Executive accepts as full compensation for all
services to be rendered to Cash America pursuant to this Agreement, the
compensation and benefits described below in this section.

(a) Annual Base Salary. Executive’s initial base salary as of the Effective Date
will be $850,000.00 per year (“Annual Base Salary”), payable in accordance with
Cash America’s standard payroll practices and policies for senior executive
officers, subject to such withholdings as required by law or as otherwise
permissible under such practices or policies of Cash America. The Compensation
Committee will review Executive’s Annual Base Salary at least annually with
respect to each Contract Year, with a view to ascertaining the adequacy thereof,
and the Compensation Committee may increase (but not decrease) Executive’s
Annual Base Salary from time to time by an amount that, in the opinion of the
Compensation Committee, is justified by Executive’s performance.

(b) Bonuses and Other Incentive Compensation. As long as this Agreement is in
effect, Executive will be eligible to participate in Cash America’s executive
compensation programs, all in accordance with Cash America’s executive
compensation philosophy and Cash America’s regular practices with respect to its
senior executive officers. In addition, Executive will be eligible to receive
any other cash bonuses under the CAI Senior Executive Bonus Plan and other
incentive or other compensation plans or arrangements, as may be determined by
the Compensation Committee from time to time for other senior executive officers
and/or specifically for Executive.

(c) Equity Compensation. Executive will be eligible to receive stock options,
restricted stock, restricted stock units and other equity compensation, as may
be determined by the Compensation Committee from time to time for other senior
executive officers and/or specifically for Executive.

(d) Employee Benefit Plans. Executive will be eligible to participate in the
employee benefit plans, programs and policies (including any executive
healthcare plan, executive life insurance program, and CAI’s Non-Qualified
Savings and 401(k) plans) that are maintained by Cash America and that cover
senior executive officers, all in accordance with the terms and conditions of
such plans, programs and policies as in effect from time to time. In addition to
the life insurance plan available to all executives of CAI generally, Cash
America will pay all premiums on additional term life insurance coverage on
Executive’s life with a death benefit of $2,000,000.00; provided, however,
Executive will pay all applicable Federal, State and local taxes that Cash
America is required to withhold in connection with any such insurance coverage.

 

3



--------------------------------------------------------------------------------

(e) Disability. If Executive becomes Disabled (as defined below) before the end
of the Term, Cash America will pay Executive an amount equal to Executive’s
Annual Base Salary (at the rate of Executive’s Annual Base Salary in effect at
the time Executive becomes Disabled and at the frequency and timing applicable
from time to time under Cash America’s standard payroll practices and policies
for salary payments to senior executive officers who continue in employment) for
the period commencing at the time Executive becomes Disabled and ending on the
earlier of (i) the 1-year anniversary of such commencement date, or (ii) the
date Executive ceases to be Disabled. If Executive does cease to be Disabled and
returns to work before the end of the 1-year period commencing at the time
Executive becomes Disabled, he shall remain eligible for any amounts payable
under Section 5 upon his subsequent termination of employment.

(f) Death Benefits. If Executive dies before the end of the Term, Cash America
will pay Executive’s beneficiary that he designates in a writing delivered to
Cash America (or, if no such beneficiary survives him, Executive’s estate) an
amount equal to Executive’s Annual Base Salary (at the rate of Executive’s
Annual Base Salary in effect at the time of Executive’s death and at the
frequency and timing applicable from time to time under Cash America’s standard
payroll practices and policies for salary payments to senior executive officers
who continue in employment) for the 1-year period commencing on the date of
Executive’s death.

(g) Vacations and Holidays. Executive will be entitled to vacation (a minimum of
4 weeks per year), other paid or unpaid time off, leaves of absence and
holidays, as may be provided in accordance with Cash America’s policies for
senior executive officers or as Cash America otherwise may approve.

(h) Business Expenses. Executive will have a right to be promptly reimbursed for
Executive’s reasonable and appropriate business expenses which Executive
actually incurs in connection with the performance of Executive’s duties and
responsibilities under this Agreement in accordance with Cash America’s expense
reimbursement policies and procedures applicable to its senior executive
officers. In any event, expense reimbursements hereunder will be paid within 30
days after Executive submits evidence of such reimbursable expense(s) to Cash
America, and in no event will any such reimbursement be paid later than the last
day of the calendar year immediately following the calendar year in which the
expense was incurred. The amount of such reimbursements during any calendar year
will not affect the reimbursements provided in any other calendar year, and the
right to any such amounts shall not be subject to liquidation or exchange for
another benefit.

5. Termination. Executive’s employment with Cash America may be terminated as
follows:

(a) Voluntary Termination Without Good Reason. Executive may voluntarily
terminate Executive’s employment hereunder without Good Reason (as defined
below) at any time during the Term, effective as of the end of the 60-day period
beginning on the date Executive provides Cash America with a signed, written
notice of Executive’s termination; provided, in its sole discretion (i) Cash
America may accept such resignation effective as of an earlier date and pay
Executive in lieu of waiting for passage of the 60-day notice period, or
(ii) during all or any part of the 60-day notice period, Cash America may retain
Executive as an employee of CAM but modify, reduce or eliminate Executive’s
duties hereunder. Any such

 

4



--------------------------------------------------------------------------------

amount that is payable for the period after the date of Executive’s actual
termination of employment (his “Actual Termination Date”) will be paid in a
timely manner in accordance with Cash America’s normal payroll practices and
policies for senior executive officers; provided, to the extent any amount
payable for the period after Executive’s Actual Termination Date is not exempt
from Code Section 409A (as defined in Section 12(g) below), such amount will be
paid on the day following the 6-month anniversary of Executive’s Separation from
Service (as defined below). If Executive voluntarily terminates Executive’s
employment hereunder without Good Reason, Cash America will pay to Executive
only (x) Executive’s Annual Base Salary earned through the date of termination,
(y) all bonuses earned and vested under Section 4(b) on or before the date of
termination, and (z) to the extent provided under the terms of any benefit plan
or this Agreement, the vested portion of any benefit under such plan or this
Agreement earned through the date of termination. Executive’s right to exercise
stock options and Executive’s rights in other equity arrangements, if any, will
remain governed by the terms and conditions of the appropriate equity plan and
the underlying award agreements.

(b) Voluntary Termination With Good Reason.

(i) Termination. Executive may voluntarily terminate Executive’s employment
hereunder with Good Reason (as defined below) at any time during the Term,
effective as of the end of the 30-day period beginning on the date Executive
provides Cash America with a signed, written notice of Executive’s termination;
provided, in its sole discretion (A) Cash America may accept such resignation
effective as of an earlier date and pay Executive in lieu of waiting for passage
of the 30-day notice period, or (B) during all or any part of the 30-day notice
period, Cash America may retain Executive as an employee of CAM but modify,
reduce or eliminate Executive’s duties hereunder.

(ii) “Good Reason”. For purposes of this Agreement, the phrase “Good Reason”
means any of the following conditions, which remains uncured after the
expiration of 30 days following the delivery of written notice of such condition
to Cash America by Executive, with respect to which Executive terminates
employment within 24 months after the initial existence of the condition, to the
extent there is a material negative change in Executive’s employment
relationship with CAM (or any successor affiliated employer) or the terms of
Executive’s relationship with CAI (or any successor affiliated company): (A) a
material breach of the terms of this Agreement by Cash America; (B) Cash America
demoting Executive to a position of lower status than “President and Chief
Executive Officer” of CAI; (C) Cash America materially reducing Executive’s rate
of Annual Base Salary below the level in effect immediately before such
reduction; (D) Cash America materially reducing the level of employee benefits
and perquisites below the level provided for by the terms of Sections 4(b)
through (h) (including, without limitation, in the case of Sections 4(b) and
4(c) above, reducing the levels of Executive’s incentive compensation
opportunities covered by such Sections (4(b) and 4(c) above to incentive
compensation levels and opportunities that are materially and adversely below
the general incentive compensation levels and opportunities consistently granted
by Cash America to its executives over time), other than as a result of an
amendment or termination that is applicable to all Cash America senior executive
officers; or (E) a relocation of Executive’s principal office from Fort Worth,
Texas, without Executive’s consent.

 

5



--------------------------------------------------------------------------------

(iii) Termination Pay and Benefits. If Executive voluntarily terminates
Executive’s employment hereunder with Good Reason before the end of the Term,
Executive will be entitled to receive the following compensation and benefits:

(A) An amount equal to the total of (i) the amount of Executive’s Annual Base
Salary (at the rate of Annual Base Salary in effect before the event giving rise
to Good Reason) for the remainder (if any) of the Contract Year during which
Executive’s termination is effective, and (ii) an amount equal to 7/36ths of
Executive’s Continued Compensation (as defined below). Such total amount will be
payable to Executive in a lump sum on the first day of the 7th full calendar
month immediately following the date of Executive’s Separation from Service;

(B) An amount equal to 29/36ths of Executive’s Continued Compensation, with such
amount to be payable on a prorata basis over a 29 month period beginning on the
first day of the 8th full calendar month immediately following the date of
Executive’s Separation from Service, with such prorata payments to be made at
the frequency and timing applicable from time to time under Cash America’s
standard payroll practices and policies for salary payments to active senior
executive officers;

(C) If Executive and or his dependents who are qualified beneficiaries under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) elect to continue
health coverage (i.e., medical, dental and vision benefits) under Cash America’s
group health plan pursuant to the continuation provisions of COBRA, then, during
the first 18 months of his severance period while such coverage is in effect,
Cash America will reimburse Executive for the portion of the premium for group
health plan coverage that he pays and that is in excess of what
similarly-situated executives would pay for similar coverage under Cash
America’s group health plan during that period. In addition, to the extent
Executive and his dependents who are qualified beneficiaries would be entitled
to COBRA during the last 18 months of his 36-month severance period if COBRA
lasted 36 months (instead of 18 months), then Cash America will allow Executive
and his dependents who are qualified beneficiaries to continue group health plan
coverage under Cash America’s group health plan pursuant to the same rules and
terms as would apply if COBRA had continued; and Cash America will reimburse
Executive for the portion of the premium for group health plan coverage that he
pays and that is in excess of what similarly-situated executives would pay for
similar coverage under Cash America’s group health plan during that period.
Also, Cash America will allow Executive to continue his participation in Cash
America’s Medical Expense Reimbursement Plan (“MERP”) as long as he is
participating in Cash America’s group medical plan under COBRA or the COBRA-like
coverage described in the preceding sentence. The post-employment coverage
described in this subsection will end due to any reason COBRA continuation
coverage ends or would have ended, other than the lapse of the 18-month (or
longer) COBRA coverage period (such as, for example, Executive becoming covered
under the group health plan of another employer or Executive’s dependents losing
their dependent status). Because the reimbursement of the premiums for the group
health plan benefits and the

 

6



--------------------------------------------------------------------------------

reimbursements under the MERP provided to Executive will be discriminatory in
favor of a highly compensated individual under Section 105(h) of the Internal
Revenue Code of 1986, as amended (the “Code”), Cash America will report the
amounts of the premium reimbursements and MERP benefits as taxable income on
Executive’s Form W-2. Each of the reimbursements will be treated as a separate
payment for purposes of Code Section 409A. The Company reserves the right to
amend and/or terminate any of the group health plans and the MERP at any time;

(D) All other amounts and benefits to which Executive may be entitled as of the
termination date under Cash America’s employee and/or executive benefit plans
and arrangements generally, determined in accordance with the terms and
conditions of such plans and arrangements; and

(E) Executive’s right to exercise stock options and Executive’s rights in other
equity arrangements, if any, will remain governed by the terms and conditions of
the appropriate equity plan and the underlying award agreements.

For purposes of this Agreement, “Continued Compensation” means the product of
three times the sum of (i) the amount of Executive’s Annual Base Salary (at the
rate of Annual Base Salary in effect immediately before Executive’s termination
of employment or, if earlier, the occurrence of any event that could have been a
Good Reason event), plus (ii) the average annual cash bonuses or other cash
incentive compensation Cash America paid or made payable to Executive under
Section 4(b) for the 3 calendar years immediately preceding the year in which
Executive’s employment terminates.

Notwithstanding the foregoing, Cash America’s obligation to pay the amounts
described in subsections (A) and (B) hereof is expressly conditioned on both
(i) Executive’s compliance, and continuing compliance, with the terms of the
restrictive covenants set forth in Sections 7, 8, 9, and 10, and (ii) Executive
entering into, and not revoking (and the expiration of any time period during
which revocation is permitted), on or before the date on which any such payment
is to be made, a release in favor of Cash America and its affiliates, in such
form and terms as Cash America may reasonably determine.

(c) Termination Without Just Cause.

(i) Termination. Cash America, in its sole discretion, may terminate Executive’s
employment hereunder without Just Cause (as defined below), at any time by
giving Executive 30 days’ prior written notice of Cash America’s intent to
terminate Executive’s employment as of a specified date; provided, during all or
any part of the remaining Term, Cash America, in its sole discretion, may
modify, reduce or eliminate Executive’s duties hereunder.

(ii) Termination Pay and Benefits. If Cash America (x) terminates Executive’s
employment hereunder without Just Cause before the end of the Term, or (y) does
not extend the Term (whether following the Initial Term or any successive
Contract Year that is part of the Term), Executive will be entitled to receive
the following compensation and benefits:

 

7



--------------------------------------------------------------------------------

(A) An amount equal to the total of (i) the amount of Executive’s Annual Base
Salary (at the rate of Annual Base Salary in effect immediately before
Executive’s termination of employment or, if earlier, the occurrence of any
event that could have been a Good Reason event) for the remainder (if any) of
the Contract Year during which Executive’s termination is effective, and (ii) an
amount equal to 7/36ths of Executive’s Continued Compensation. Such total amount
will be payable to Executive in a lump sum on the first day of the 7th full
calendar month immediately following the date of Executive’s Separation from
Service;

(B) An amount equal to 29/36ths of Executive’s Continued Compensation, with such
amount to be payable on a prorata basis over a 29 month period beginning on the
first day of the 8th full calendar month immediately following the date of
Executive’s Separation from Service, with such prorata payments to be made at
the frequency and timing applicable from time to time under Cash America’s
standard payroll practices and policies for salary payments to active senior
executive officers;

(C) If Executive and or his dependents who are qualified beneficiaries under
COBRA elect to continue health coverage (i.e., medical, dental and vision
benefits) under Cash America’s group health plan pursuant to the continuation
provisions of COBRA, then, during the first 18 months of his severance period
while such coverage is in effect, Cash America will reimburse Executive for the
portion of the premium for group health plan coverage that he pays and that is
in excess of what similarly-situated executives would pay for similar coverage
under Cash America’s group health plan during that period. In addition, to the
extent Executive and his dependents who are qualified beneficiaries would be
entitled to COBRA during the last 18 months of his 36-month severance period if
COBRA lasted 36 months (instead of 18 months), then Cash America will allow
Executive and his dependents who are qualified beneficiaries to continue group
health plan coverage under Cash America’s group health plan pursuant to the same
rules and terms as would apply if COBRA had continued; and Cash America will
reimburse Executive for the portion of the premium for group health plan
coverage that he pays and that is in excess of what similarly-situated
executives would pay for similar coverage under Cash America’s group health plan
during that period. Also, Cash America will allow Executive to continue his
participation in Cash America’s MERP as long as he is participating in Cash
America’s group medical plan under COBRA or the COBRA-like coverage described in
the preceding sentence. The post-employment coverage described in this
subsection will end due to any reason COBRA continuation coverage ends or would
have ended, other than the lapse of the 18-month (or longer) COBRA coverage
period (such as, for example, Executive becoming covered under the group health
plan of another employer or Executive’s dependents losing their dependent
status). Because the reimbursement of the premiums for the group health plan
benefits and the reimbursements under the MERP provided to Executive will be
discriminatory in favor of a highly compensated individual under Section 105(h)
of the Code, Cash America will report the amounts of the premium reimbursements
and MERP benefits as taxable income on Executive’s Form W-2. Each of the
reimbursements will be treated as a separate payment for purposes of Code
Section 409A. The Company reserves the right to amend and/or terminate any of
the group health plans and the MERP at any time;

 

8



--------------------------------------------------------------------------------

(D) All other amounts and benefits to which Executive may be entitled as of the
termination date under Cash America’s employee and/or executive benefit plans
and arrangements generally, determined in accordance with the terms and
conditions of such plans and arrangements; and

(E) Executive’s right to exercise stock options and Executive’s rights in other
equity arrangements, if any, will remain governed by the terms and conditions of
the appropriate equity plan and the underlying award agreements.

Notwithstanding the foregoing, Cash America’s obligation to pay the amounts
described in subsections (A) and (B) hereof is expressly conditioned on both
(i) Executive’s compliance and continuing compliance with the terms of the
restrictive covenants set forth in Sections 7, 8, 9 and 10, and (ii) Executive
entering into, and not revoking (and the expiration of any time period during
which revocation is permitted), on or before the date on which any such payment
is to be made, a release in favor of Cash America and its affiliates, in such
form and terms as Cash America may reasonably determine.

(d) Termination With Just Cause.

(i) Termination. Cash America may immediately terminate Executive’s employment
hereunder for Just Cause (as defined below) at any time upon delivery of written
notice to Executive.

(ii) “Just Cause”. For purposes of this Agreement, the phrase “Just Cause” means
that, in the sole discretion of the Board, any of the following have occurred or
exist: (A) Executive’s fraud, gross malfeasance, gross negligence, or willful
misconduct, with respect to Cash America’s business affairs; (B) Executive’s
refusal or repeated failure to follow Cash America’s established reasonable and
lawful policies; (C) Executive’s breach of this Agreement; (D) Executive’s
conviction of a felony involving moral turpitude; (E) any intentional
misapplication by Executive of Cash America’s funds, or any material act of
dishonesty committed by Executive; or (F) Executive’s unlawful use or possession
of any controlled substance or Executive’s abuse of alcoholic beverages. A
termination of Executive for Just Cause based on clause (A), (B) or (C) of the
preceding sentence will take effect 30 days after Executive receives from Cash
America written notice of its intent to terminate Executive’s employment and
Cash America’s description of the alleged cause, unless Executive, in the
opinion of the Board, during such 30-day period, makes significant progress
toward remedying (and as soon as practicable thereafter, substantially completes
the remedy of) the events or circumstances constituting Just Cause; a
termination of Executive for Just Cause based on clause (D), (E) or (F) of the
preceding sentence will take effect immediately.

 

9



--------------------------------------------------------------------------------

(iii) Termination Pay and Benefits. If Executive’s employment hereunder is
terminated by Cash America for Just Cause, Cash America will be required to pay
to Executive only (A) Executive’s Annual Base Salary earned through the date of
termination, (B) all bonuses earned and vested under Section 4(b) on or before
the date of termination, and (C) to the extent provided under the terms of any
benefit plan or this Agreement, the vested portion of any benefit under such
plan or this Agreement earned through the date of termination. Executive’s right
to exercise stock options and Executive’s rights in other equity arrangements,
if any, will remain governed by the terms and conditions of the appropriate
equity plan and the underlying award agreements.

(e) Termination Due to Death or Disability.

(i) Death. Executive’s employment with Cash America will end upon Executive’s
death.

(ii) Disability. If Executive becomes Disabled, Cash America may terminate
Executive’s employment under this Agreement upon giving Executive or Executive’s
legal representative written notice at least 30 days before the termination
date. Executive agrees that he will submit to examinations by such practicing
medical doctors selected by the Board upon receipt of written request from the
Board to do so. For purposes of this Agreement, “Disabled” means that Executive
has become eligible for disability benefits under any Cash America plan or
program providing long-term disability benefits to its executives or employees.

(iii) Termination Pay and Benefits. If Executive’s employment hereunder is
terminated due to Executive’s death or disability (as described in this
subsection), Cash America will pay to Executive only (A) Executive’s Annual Base
Salary earned through the date of termination, (B) all bonuses earned and vested
under Section 4(b) on or before the date of termination, (C) to the extent
provided under the terms of any benefit plan or this Agreement, the vested
portion of any benefit under such plan or this Agreement earned through the date
of termination, and (D) the amounts provided in Section 4(e) or 4(f), as
applicable. Executive’s right to exercise stock options and Executive’s rights
in other equity arrangements, if any, will remain governed by the terms and
conditions of the appropriate equity plan and the underlying award agreements.

(f) Definition of “Separation from Service”. The term “Separation from Service”
when used in this Agreement means that Executive separates from service with
Cash America and all affiliates, as defined in Code Section 409A. As a general
overview of Code Section 409A’s definition of “separation from service,” an
employee separates from service if the employee has a termination of employment
(other than for death) with all affiliates, determined in accordance with the
following:

(i) Leaves of Absence. The employment relationship is treated as continuing
intact while the employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed 6 months, or, if
longer, so long as the employee retains a right to reemployment with an
affiliate under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only while there is a reasonable
expectation that the employee will return to perform services for an affiliate.
If the period of leave exceeds 6 months and the employee does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
6-month period.

 

10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 6
months, where such impairment causes the employee to be unable to perform the
duties of Executive’s normal duties or duties substantially similar to the
duties being performed by Executive immediately prior to the occurrence of the
event giving rise to the leave of absence, a 29-month period of absence shall be
substituted for such 6-month period.

(ii) Status Change. Generally, if an employee performs services both as an
employee and an independent contractor, the employee must separate from service
both as an employee and as an independent contractor pursuant to standards set
forth in Treasury Regulations to be treated as having a separation from service.
However, if an employee provides services to an employer or its affiliates as an
employee and as a member of the Board, the services provided as a director are
not taken into account in determining whether the employee has a separation from
service as an employee for purposes of this Agreement.

(iii) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the employer and the employee reasonably anticipate that (A) no further
services will be performed after a certain date, or (B) the level of bona fide
services the employee will perform after such date (whether as an employee or as
an independent contractor) will permanently decrease to less than 50 percent of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period. Facts
and circumstances to be considered in making this determination include, but are
not limited to, whether the employee continues to be treated as an employee for
other purposes (such as continuation of salary and participation in employee
benefit programs), whether similarly-situated employees have been treated
consistently, and whether the employee is permitted, and realistically
available, to perform services for other employers in the same line of business,
subject to the terms of Sections 7, 8, 9 and 10 below. For periods during which
an employee is on a paid bona fide leave of absence and has not otherwise
terminated employment as described in subparagraph (i) above, for purposes of
this subparagraph, the employee is treated as providing bona fide services at a
level equal to the level of services that the employee would have been required
to perform to receive the compensation paid with respect to such leave of
absence. Periods during which an employee is on an unpaid bona fide leave of
absence and has not otherwise terminated employment are disregarded for purposes
of this subsection (including for purposes of determining the applicable
36-month period).

 

11



--------------------------------------------------------------------------------

6. Change in Control.

(a) Payments and Benefits Upon Certain Terminations After a Change in Control.
Notwithstanding anything to the contrary otherwise provided in this Agreement,
if a Change in Control (as defined below) occurs and within 12 months after the
date of such Change in Control, (i) Executive voluntarily terminates Executive’s
employment with Good Reason pursuant to the terms of Section 5(b), (ii) the Term
(whether the Initial Term or any successive Contract Year that is part of the
Term) is to expire and Cash America allows it to do so by not extending the Term
as permitted in Section 2, or (iii) Cash America terminates Executive’s
employment under this Agreement without Just Cause pursuant to the terms of
Section 5(c), then, even though Executive is no longer employed by Cash America,
Cash America will pay to Executive and provide Executive with the following:

(i) Current Salary and Other Amounts Due. A lump-sum amount equal to Executive’s
unpaid Annual Base Salary, bonuses, unreimbursed business expenses and other
items, earned by and owed to Executive through and including the date of
termination.

(ii) Target Bonus for Current Year. A lump-sum amount equal to Executive’s
annual target bonus amount(s) established under the annual bonus plan(s) in
which Executive is then participating for the bonus plan year in which
Executive’s date of termination occurs, multiplied by a fraction, the numerator
of which is the number of full completed months in the bonus plan year in which
the date of termination occurs from the first day of that year through the date
of termination, and the denominator of which is 12. If, however, Executive is
entitled to any annual bonus payment(s) under the terms of the annual bonus
plan(s) in which Executive is participating for the bonus plan year in which the
date of his termination occurs, Executive will be entitled to a payment
hereunder only to the extent the amount described in this subsection
(ii) exceeds the bonus(es) payable under the terms of such plan(s).

(iii) Severance Based on Salary. A lump-sum amount equal to 3 multiplied by the
higher of: (A) Executive’s rate of Annual Base Salary in effect upon the date of
termination, or (B) Executive’s rate of Annual Base Salary in effect on the date
of the Change in Control.

(iv) Severance Based on Bonuses. A lump-sum amount equal to 3 multiplied by the
higher of: (A) Executive’s annual target bonus amount(s) established under the
annual bonus plan(s) in which Executive is then participating for the bonus plan
year in which Executive’s date of termination occurs, or (B) the actual annual
bonus payment amount(s) made to Executive under the annual bonus plan(s) in
which Executive participated in the bonus plan year immediately preceding the
bonus plan year in which the date of termination occurs.

(v) Incentive Awards. An immediate vesting and cash-out of any and all
outstanding cash-based long-term incentive awards held by Executive, as granted
to Executive by Cash America as a component of Executive’s compensation under
this Agreement. For performance-based long-term cash incentive awards, the
cash-out will be paid in a lump-sum amount equal to the higher of actual
performance goal

 

12



--------------------------------------------------------------------------------

achievement or target award level established for each award, multiplied by a
fraction, the numerator of which is the full number of completed calendar months
in the pre-established performance period as of the date of termination, and the
denominator of which is the full number of months in the entire performance
period. This payment will be in lieu of any other payment to be made to
Executive under these long-term performance-based award plans.

(vi) Equity Awards. An immediate vesting and the lapse of all restrictions on
any and all outstanding stock option, restricted stock and restricted stock unit
awards held by Executive, which will otherwise be governed by the relevant plan
document or award agreement. For performance-based long-term equity incentive
awards, the maximum amount available under such awards shall vest.

(vii) Continued Medical Coverage. If Executive and or his dependents who are
qualified beneficiaries under COBRA elect to continue health coverage (i.e.,
medical, dental and vision benefits) under Cash America’s group health plan
pursuant to the continuation provisions of COBRA, then, during the first 18
months of his severance period while such coverage is in effect, Cash America
will reimburse Executive for the portion of the premium for group health plan
coverage that he pays and that is in excess of what similarly-situated
executives would pay for similar coverage under Cash America’s group health plan
during that period. In addition, to the extent Executive and his dependents who
are qualified beneficiaries would be entitled to COBRA during the last 18 months
of his 36-month severance period if COBRA lasted 36 months (instead of 18
months), then Cash America will allow Executive and his dependents who are
qualified beneficiaries to continue group health plan coverage under Cash
America’s group health plan pursuant to the same rules and terms as would apply
if COBRA had continued; and Cash America will reimburse Executive for the
portion of the premium for group health plan coverage that he pays and that is
in excess of what similarly-situated executives would pay for similar coverage
under Cash America’s group health plan during that period. Also, Cash America
will allow Executive to continue his participation in Cash America’s MERP as
long as he is participating in Cash America’s group medical plan under COBRA or
the COBRA-like coverage described in the preceding sentence. The post-employment
coverage described in this subsection will end due to any reason COBRA
continuation coverage ends or would have ended, other than the lapse of the
18-month (or longer) COBRA coverage period (such as, for example, Executive
becoming covered under the group health plan of another employer or Executive’s
dependents losing their dependent status). Because the reimbursement of the
premiums for the group health plan benefits and the reimbursements under the
MERP provided to Executive will be discriminatory in favor of a highly
compensated individual under Section 105(h) of the Code, Cash America will
report the amounts of the premium reimbursements and MERP benefits as taxable
income on Executive’s Form W-2. Each of the reimbursements will be treated as a
separate payment for purposes of Code Section 409A. The Company reserves the
right to amend and/or terminate any of the group health plans and the MERP at
any time;

 

13



--------------------------------------------------------------------------------

(viii) Outplacement Services. For a period of up to 24 months following the
termination date, Executive will be entitled, at Cash America’s expense, to
receive standard executive placement services from a reputable executive
search/placement firm of Executive’s selection; provided, Cash America’s total
obligation for such services will not exceed $50,000.

(b) Timing of Payments and Benefits. The amounts payable pursuant to the terms
of subsection (a) hereof will be paid at the following times:

(i) Current Salary and Other Amounts Due. The lump-sum amounts payable pursuant
to the terms of subsections (a)(i) and (a)(ii) will be paid no later than 30
days after Executive’s termination of employment.

(ii) Other Lump-Sum Amounts. The other lump-sum amounts payable pursuant to the
terms of subsections (a)(iii) through (a)(v) will be paid on the day following
the 6-month anniversary of Executive’s Separation from Service.

(c) Definition of “Change in Control”. For purposes of this Agreement, “Change
in Control” means a change in ownership or effective control of CAI or a change
in the ownership of a substantial portion of the assets of CAI, all within the
meaning of Code Section 409A, except that 35% shall be substituted for 30% in
applying Treasury Regulations Section 1.409A-3(i)(5)(vi) and 50% shall be
substituted for 40% in applying Treasury Regulations
Section 1.409A-3(i)(5)(vii). As a general overview, a Change in Control shall
occur on the date that any of the following events occurs:

(i) Any one person, or more than one person acting as a group (as defined in
Code Section 409A), acquires ownership of stock of CAI that, together with all
other CAI stock held by such person or group constitutes more than 50 percent of
the total voting power of the stock of CAI. However, if any one person, or more
than one person acting as a group, is considered to own more than 50 percent of
the total fair market value or total voting power of the stock of CAI, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of CAI or to cause a change in the effective
control of CAI.

(ii) The date any one person, or more than one person acting as a group,
acquires (or has acquired, during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of CAI
possessing 35 percent or more of the total voting power of the stock of CAI.

(iii) The date that any one person, or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from CAI that have a
total gross fair market value equal to or more than 50 percent of the total
gross fair market value of all of the assets of CAI immediately before such
acquisition or acquisitions.

(iv) The date a majority of CAI’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of CAI board of directors before the date of the
appointment or election.

 

14



--------------------------------------------------------------------------------

7. Confidential and Proprietary Information.

(a) Access. Executive acknowledges that, prior to, and during the term of
Executive’s employment hereunder, he has been, and will be, privy to
confidential and proprietary information of Cash America.

(b) Nondisclosure. Executive agrees to not disclose to any third party, without
the prior written consent of the Board or unless necessary to perform
Executive’s duties and responsibilities hereunder, the trade secrets,
proprietary information, marketing strategies, business strategies, business
plans, pricing data, legal analyses, financial information, insurance
information, customer lists, customer information, creditor files, processes,
policies, procedures, research, lists, methodologies, specifications, software,
software code, computer systems, software and hardware architecture and
specifications, customer information systems, point of sale systems, management
information systems, software design and development plans and materials,
computer information control and security plans and systems, intellectual
property, contracts, business records, technical expertise and know-how, and
other confidential and proprietary information and trade secrets of Cash America
(collectively, the “Property”), which have been or will be provided to Executive
by Cash America and are confidential and proprietary property of Cash America.
Executive further agrees not to use any Property to Executive’s personal benefit
or the benefit of any third party. Executive also agrees to return to Cash
America all such Property which is tangible upon the termination of Executive’s
employment hereunder. Notwithstanding the foregoing, the Property protected
hereunder will not include any data or information that has been disclosed to
the public (except where such public disclosure has been made by Executive
without authorization), that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means. The
restrictions in this Section are in addition to, and not in lieu of, any rights
or remedies Cash America may have available pursuant to the laws of the State of
Texas to prevent the disclosure of trade secrets and proprietary information.

(c) Nondisclosure Period. Executive’s obligations under the nondisclosure
provisions in this Section 7 (i) will apply to confidential information that
does not constitute trade secrets during the term of Executive’s employment
hereunder and for a period of 36 months after the date such employment
terminates, and (ii) will apply to trade secrets until such Property no longer
constitutes trade secrets.

8. Non-Solicitation of Executives and Agents. Executive agrees that, for the
36-month period following the date Executive’s employment terminates, Executive
will not, directly or indirectly, solicit, recruit or induce any employee,
officer, agent or independent contractor of Cash America to terminate such
party’s engagement with Cash America so as to work for any person or business
which competes with Cash America for talent; provided, the restrictions set
forth in this Section will only apply to employees, officers, agents or
independent contractors with whom Executive has business contact during the
24-month period ending on the date Executive’s employment terminates.

 

15



--------------------------------------------------------------------------------

9. Covenant Against Competition. Executive will not at any time during the Term,
other than in performance of Executive’s duties for Cash America, and for the
36-month period following the date Executive’s employment terminates, on
Executive’s own behalf, or on behalf of any other person or entity, compete with
Cash America by providing management or consulting services, similar to those
Executive provided to Cash America with respect to any products or services
similar to those offered or under development by Cash America (“Cash America
Products and Services”) anywhere within the Territory at any time during the
12-month period ending on the day Executive’s employment terminates. For
purposes of this Agreement, the term “Territory” will mean any territory in
which Cash America offers its services or products at any time during the
12-month period ending on the day Executive’s employment terminates.

10. Nonsolicitation of Customers and Clients. Executive will not at any time
during Executive’s employment with Cash America, other than in performance of
Executive’s duties for Cash America, and for a period of 36 months after the day
Executive’s employment terminates, on Executive’s own behalf or on behalf of any
other person or entity, solicit, initiate contact, call upon, initiate
communication with or attempt to initiate communication with any customer or
client of Cash America or any representative of any customer or client of Cash
America, with a view to providing Products and Services to such clients or
customers; provided, the restrictions set forth in this Section that are
applicable after the end of the Term will apply only to customers or clients of
Cash America with whom Executive had contact within the 36-month period ending
on the day Executive’s employment terminates.

11. Enforcement of Restrictive Covenants.

(a) Severability. Executive acknowledges and agrees that the non-competition,
non-solicitation, non-disclosure and other restrictive covenants contained
herein (collectively, the “Covenants”) are reasonable and valid and do not
impose limitations greater than those that are necessary to protect the business
interests and confidential information of Cash America. Executive expressly
agrees and consents that, and represents and warrants to Cash America that, the
Covenants will not prevent or unreasonably restrict or interfere with
Executive’s ability to make a fair living after the end of the Term. The parties
agree that the invalidity or unenforceability of any one or more of the
Covenants, or any part thereof, will not affect the validity or enforceability
of the other Covenants, all of which are inserted conditionally on their being
valid in law. In case any one or more of the Covenants contained in this
Agreement shall be held to be invalid, illegal or unenforceable in any respect
for any reason, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable Covenant had never been contained herein, and
specifically, the parties hereto agree that in the event any court of
appropriate jurisdiction should determine that any portion or provision of any
Covenant is invalid, unenforceable or excessively restrictive, the parties agree
to request such court to rewrite such Covenant in order to make such Covenant
legal, enforceable and acceptable to such court to the maximum extent
permissible under the law actually applied to determine the validity, legality,
enforceability or reasonableness of any such Covenant. The parties agree that
the Covenants contained in this Agreement are severable and divisible; that none
of such Covenants depends on any other Covenant for its enforceability; that
such Covenants constitute enforceable obligations between the parties; that each
such Covenant will be construed as an agreement independent of any other
Covenant of this Agreement; and that the existence of any claim or cause of
action by one party to this Agreement against the other party to this Agreement,
whether predicated on this Agreement or otherwise, will not constitute a defense
to the enforcement by any party to this Agreement of any such Covenant.

 

16



--------------------------------------------------------------------------------

(b) Injunctive Relief. Executive hereby agrees that any remedy at law for any
breach of the provisions contained in Sections 7, 8, 9 or 10 will be inadequate
and that Cash America will be entitled to apply for injunctive relief in
addition to any other remedy Cash America might have under this Agreement.

(c) Claim for Damages. Executive acknowledges that, in addition to seeking
injunctive relief, Cash America may bring a cause of action against Executive
for any and all losses, liabilities, damages, deficiencies, costs (including,
without limitation, court costs), and expenses (including, without limitation,
reasonable attorneys’ fees), incurred by Cash America and arising out of or due
to any breach of any covenant or agreement of Executive contained in Sections 7,
8, 9, or 10. In addition, either party may bring an action against the other for
breach of any other provision of this Agreement.

(d) Survival. Sections 7, 8, 9, 10 and this Section 11, to the extent
applicable, will survive the termination of the Term. In addition, the
termination of this Agreement or the Term will not terminate any other
obligations or rights that, by the specific terms of this Agreement, extend
beyond such termination.

12. Miscellaneous.

(a) Assignment. This Agreement is for the personal services of Executive, and
the rights and obligations of Executive under this Agreement are not assignable
or delegable in whole or in part by Executive or Cash America without the prior
written consent of the other party.

(b) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

(c) Headings; References. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections will,
unless otherwise provided, refer to sections hereof.

(d) Amendments and Waivers. Except as otherwise specified herein, this Agreement
may be amended, and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Cash America and Executive.

(e) Policies, Procedures and Statements. Executive acknowledges that, from time
to time, Cash America may establish, maintain and distribute employee manuals or
handbooks or personnel policy manuals, and officers or other representatives of
Cash America may make written or oral statements relating to personnel policies
and procedures. Such manuals, handbooks and statements are intended only for
general guidance. No policies, procedures or statements of any nature by or on
behalf of Cash America (whether written or oral, and whether or not contained in
any employee manual or handbook or personnel policy manual), and no acts or
practices of any nature will be construed to modify this Agreement or to create
express or implied obligations of any nature on Executive.

 

17



--------------------------------------------------------------------------------

(f) Governing Law. The laws of the State of Texas will govern the
interpretation, validity and effect of this Agreement without regard to the
place of execution or the place for performance thereof, and, subject to the
terms of Section 12(o) below, Cash America and Executive agree that the state
and federal courts situated in Tarrant County, Texas will have personal
jurisdiction over Cash America and Executive to hear all disputes arising under
this Agreement. This Agreement is to be at least partially performed in Tarrant
County, Texas, and, as such, Cash America and Executive agree that venue will be
proper with the state or federal courts in Tarrant County, Texas to hear such
disputes. In the event either Cash America or Executive is not able to effect
service of process upon the other with respect to such disputes, Cash America
and Executive expressly agree that the Secretary of State for the State of Texas
will be an agent of Cash America and/or the Executive to receive service of
process on behalf of Cash America and/or the Executive with respect to such
disputes.

(g) Code Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and applicable regulations and guidance issued thereunder (“Code Section 409A”).
Each payment under this Agreement shall be treated as a separate payment for
purposes of Code Section 409A. Any payments or distributions to be made to
Executive under this Agreement upon a separation from service of amounts
classified as “nonqualified deferred compensation” for purposes of Code
Section 409A, and not exempt from Code Section 409A, shall in no event be made
or commence until six (6) months after Executive’s Separation from Service. To
the extent that any payments made or benefits provided pursuant to this
Agreement are reimbursements or in-kind payments, to the extent necessary to
comply with Code Section 409A, the amount of such payments or benefits during
any calendar year shall not affect the amounts or benefits provided in any other
calendar year, the payment date shall in no event be later than the last day of
the calendar year immediately following the calendar year in which an expense
was incurred and the right to any such payments or benefits shall not be subject
to liquidation or exchange for another payment or benefit. To the extent that
any amount payable to Executive by Cash America or any Cash America plan would
be subject to the additional 20% tax imposed under Code Section 409A, the
parties will negotiate in good faith an alternative arrangement that will comply
with the requirements of that section.

(h) No Third-Party Beneficiaries. Nothing herein, expressed or implied, is
intended or will be construed to confer upon or give to any person, firm,
corporation or legal entity, other than the parties hereto, any rights, remedies
or other benefits under, or by reason of, this Agreement.

(i) Notices. All notices, communications and deliveries hereunder must be made
in writing signed by or on behalf of the party making the same and must be
delivered personally or sent by certified mail (return receipt requested) or by
any national overnight courier service (with postage and other fees prepaid) as
follows:

 

  (i) To Executive:

Daniel R. Feehan

1707 Catalina Court

Fort Worth, Texas 76107

 

18



--------------------------------------------------------------------------------

  (ii) To Cash America:

Cash America International, Inc.

1600 West 7th Street

Fort Worth, Texas 76102

Attention: General Counsel

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing. Any such notice,
communication or delivery will be deemed given or made (i) on the date of
delivery if delivered in person (by courier service or otherwise), or (ii) on
the third business day after it is mailed by certified mail.

(j) Binding Effect. This Agreement will be for the benefit of, and will be
binding upon, Cash America and Executive and their respective heirs, personal
representatives, legal representatives, successors and assigns.

(k) Prior Agreements. Beginning on the Effective Date, this Agreement shall
supersede the 2008 Agreement and all prior agreements among the parties with
respect to the employment, compensation and benefits of Executive and no party
hereto shall have any further rights or obligations under the 2008 Agreement on
or after the Effective Date.

(l) Severability. Without limiting the provisions of Section 11(a) above, if any
provision of this Agreement is held to be illegal, invalid or unenforceable
under present or future laws, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision is not a part hereof, and the remaining provisions
hereof shall remain in full force and effect; and in lieu of any illegal,
invalid or unenforceable provision herein, there shall be added automatically as
a part of this Agreement, a provision as similar in its terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.

(m) Costs of Enforcement. If any party hereto brings an action to enforce the
provisions of this Agreement, the prevailing party in such action may recover
its reasonable attorneys’ fees and costs, through and including any and all
appeals, from the other party. Any such reimbursement payment must be made as
soon as possible but in any event by the end of the calendar year following the
calendar year in which such fees and costs were incurred. The amount of such
reimbursements during any calendar year will not affect the reimbursements
provided in any other calendar year, and the right to any such amounts shall not
be subject to liquidation or exchange for another benefit.

(n) Compensation Recovery. Notwithstanding anything in this Agreement to the
contrary, in the event that CAI is required to materially restate its financial
results due to CAI’s material noncompliance with any financial reporting
requirement under Federal securities laws, excluding a restatement of such
financial results due solely to a change in generally accepted accounting
principles in the United States or such other accounting principles that may be
adopted by the Securities and Exchange Commission and are or become applicable
to CAI, the Compensation Committee may, in its discretion or as necessary to
comply with applicable law, require the Executive to pay CAI an amount equal to
all or any portion of any incentive compensation (including stock and
stock-based awards) that has been paid, issued or granted to

 

19



--------------------------------------------------------------------------------

the Executive pursuant to any incentive compensation program within the two
years preceding the date on which CAI is required to prepare an accounting
restatement, to the extent that such amount was based on the erroneous data and
exceeded the amount that would have been paid, issued or granted to the
Executive under the accounting restatement. Such cancellation or repayment
obligation shall be effective as of the date specified by the Compensation
Committee. Any repayment obligation shall be satisfied in cash or in such other
form of consideration, such as shares of stock of CAI, permitted by applicable
law and acceptable to the Compensation Committee, and the Compensation Committee
may provide for an offset to any future payments owed by CAI or its affiliates
to the Executive if necessary to satisfy the repayment obligation; provided
however, that if any such offset is prohibited under applicable law, the
Compensation Committee shall not permit any such offset and may require
immediate repayment by the Executive. Notwithstanding the foregoing, to the
extent required to comply with applicable law, any applicable stock exchange
listing requirements, and/or any compensation recovery or clawback policy
adopted by CAI after the Effective Date, CAI may unilaterally amend this
Section 12(n) and such amendment shall be binding on the Executive; provided,
however, regardless of whether CAI makes such a unilateral amendment, the
Executive shall be bound by any compensation recovery or clawback policy adopted
by CAI after the Effective Date.

(o) Arbitration. The parties hereto agree that any and all disputes between
them, and any claim or controversy arising out of, or related to this Agreement,
the breach hereof or the making, performance, or interpretation thereof, shall
be finally settled solely and exclusively by arbitration in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) or any successor organization arbitration
procedures then in effect. The place of arbitration shall be Fort Worth, Texas,
and the laws applicable to the arbitration procedure shall be the laws of the
State of Texas. The procedure for selecting the arbitrator(s) will be as
prescribed by the AAA or its successor; provided, however, that if the AAA or a
successor is not in existence or does not provide such a procedure, then Cash
America and Executive will each select one arbitrator and said arbitrators will
select a third. The cost of arbitration shall be taxed and borne as provided by
the AAA. The award of the arbitrator(s) shall be the sole and exclusive remedy
between the parties regarding any claims, counterclaims, issues, or accountings
presented or pled to the arbitrator(s); shall be made and shall promptly be
payable free of any tax, deduction, or offset; and any costs, fees, or taxes
incident to enforcing the award shall, to the maximum extent permitted by law,
be charged against the party resisting such enforcement. Judgment upon the award
of the arbitrator(s) may be entered in the court having jurisdiction thereof, or
application may be made to such court for a judicial acceptance of the award or
for an order of enforcement. Nothing herein contained shall bar the right of
either party to obtain injunctive relief against threatened conduct that will
cause loss or damages under the usual equity rules, including the applicable
rules for obtaining preliminary injunctions; provided, however, that such relief
must be sought only from a court of competent jurisdiction that is located
within Tarrant County, Texas.

DRF/JHG. By placing their respective initials here, Executive and Cash America’s
duly authorized representative expressly acknowledge that each party fully
understands and accepts the foregoing commitment to arbitrate disputes.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on this 2nd day of
April, 2013, to be effective as of the 1st day of May, 2013.

 

EXECUTIVE     CASH AMERICA INTERNATIONAL, INC. /S/ DANIEL R. FEEHAN     By:  
/S/ JAMES H. GRAVES Daniel R. Feehan       James H. Graves,       Chairman of
the Management Development & Compensation Committee of the Board of Directors  
  CASH AMERICA MANAGEMENT L.P.     By:   Cash America Holding, Inc.,       its
general partner       By:   Cash America International, Inc.,         its sole
shareholder         By:   /s/ JAMES H. GRAVES          

James H. Graves,

Chairman of the Management Development & Compensation Committee of the Board of
Directors

 

21